Citation Nr: 0611799	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He died in August 2001, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2003, a statement of the 
case was issued in January 2004, and a substantive appeal was 
received in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

As noted, the veteran died in August 2001, and the death 
certificate reflects that the immediate cause was due to 
prostate cancer.  Although not mentioned in her notice of 
disagreement or substantive appeal, in an April 2004 letter 
the appellant advanced a contention to the effect that the 
veteran was exposed to radiation in connection with his 
duties at atomic weapons storage facilities and that the 
veteran incurred prostate cancer as a result.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  For purposes of 38 C.F.R. 
§ 3.311, a "radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes prostate cancer, that must become manifest five 
years or more after exposure.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv), (b)(5)(iv).  It does not appear that the development 
outlined in 38 C.F.R. § 3.311 has been accomplished. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim of service connection for the cause of 
the veteran's death, but she was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the issue on appeal.  In light of this matter being 
remanded for additional development, the RO is instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the appellant that an 
effective date for the award of benefits will be assigned if 
service connection for the cause of the veteran's death is 
awarded, and also include an explanation as to the type of 
evidence that is needed to establish an effective date.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 3.311 to obtain a 
radiation dose estimate.  The claims file 
should then be referred to the Under 
Secretary of Benefits for further 
consideration in accordance with 38 
C.F.R. § 3.311(c), including a request 
for an advisory medical opinion from the 
Under Secretary for Health, if found to 
be necessary.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


